DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 5/14/2019 and reviewed by the Examiner.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Lines 14-15 of claim 1 states “the failure control device comprising means for identifying failure between the first end and the second end of the main drive shaft”, the specification states that the failure is identified by monitoring the speed or position of the main drive shaft.
Lines 15-16 of claim 1 states “means for causing the secondary drive shaft to be connected to the power drive unit”, the specification does not appear to go into further details about what the these means entail and the structure of the system.
Lines 2-5 of claim 2 states “means for detecting whether there is a difference between rotation of speed or position of the first end of the main drive shaft and rotation of speed or position of the second end of the main drive shaft that exceeds a predetermined threshold”, however the specification does not appear to disclose what the specific structure of the means is that is used to detect the rotation at the ends of the main drive shaft.
Lines 2-4 of claim 5 states “means for comparing a rotational speed or position of the outer ring with respect to a rotational speed and/or position of the first end of the main shaft and determining if 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for causing the secondary drive shaft to be connected to the power drive unit”, “means for detecting whether there is a difference between rotation of speed or position of the first end of the main drive shaft and rotation of speed or position of the second end of the main drive shaft that exceeds a predetermined threshold”, and “means for comparing a rotational speed or position of the outer ring with respect to a rotational speed and/or position of the first end of the main shaft and determining if any difference exceeds a predetermined threshold” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. The specification does not appear to contain or disclose the structure for how these functions are preformed, instead it just states that the functions occur. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
9. 	Claims 3, 4, 6-11 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Comollo (US #3,935,754) in view of Milunas et al. (US #4,779,490).
Regarding claim 1, Comollo teaches an actuator system for moving a moveable surface, the system comprising: a power drive unit to provide a command to move the moveable surface (19, Column 3, lines 17-30, and Column 3, lines 51-55); a main drive shaft (21) operably connected at a first end to the power drive unit (19, and 21 as seen in figure 1), the second end of the main drive shaft being arranged to connect, in use, to the moveable surface (17, and 21 as seen in figure 1), the main drive shaft transmitting the command from the power drive unit to the moveable surface in the form of rotation of the main drive shaft (Column 3, lines 17-30, and Column 3, lines 51-55); a plurality of actuators (23) along the main driveshaft between the first end and the second end of the main drive shaft (21, and 23 as seen in figure 1), via which the command is transmitted to the moveable surface (Column 3, lines 17-30, and Column 3, lines 51-55); the actuator system further comprising a secondary drive shaft (29) having a first end connectable to the power drive unit (19, and 29 as seen in figure 1) via a failure control device (19, 25, 27, and 29 as seen in figure 1) and a second end connected to the (21, 29, and 31 as seen in figure 1); the failure control device comprising means for identifying a failure between the first end and the second end of the main drive shaft (Column 2, lines 12-39) and, in response thereto, means for causing the secondary drive shaft to be connected to the power drive unit such that the command is transmitted to the moveable surface via the secondary drive shaft as rotation of the secondary shaft (Column 2, lines 12-39).  But, Comollo does not explicitly teach that the failure is identified by monitoring the rotational speed or position of the main shaft.
However, Milunas does teach that the failure is identified by monitoring the rotational speed or position of the main shaft (Claim 1, lines 1-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the failure identified by monitoring the rotational speed of the shaft because Comollo and Milunas are both systems that detect the failure of drive shafts in vehicles that are used to move components of the vehicle.  The motivation for having the failure identified by monitoring the rotational speed of the shaft is that it allows the operator to know if an error has occurred that is preventing one end of the shaft from rotating.
Regarding claim 2, Comollo as modified by Milunas teaches the actuator system of claim 1, wherein the means for causing the secondary drive shaft to be connected to the power drive unit comprises means for detecting whether there is a failure within the main drive shaft (Column 2, lines 12-39). But, Comollo does not teach that the failure is determined by detecting a difference between rotation of speed or position of the first end of the main drive shaft and rotation of speed or position of the second end of the main drive shaft that exceeds a predetermined threshold.
However, Milunas does teach that the failure is determined by detecting a difference between rotation of speed or position of the first end of the main drive shaft and rotation of speed or position of the second end of the main drive shaft that exceeds a predetermined threshold (Claim 1, lines 1-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed 
Regarding claim 3, Comollo as modified by Milunas teaches the actuator system of claim 2, wherein the means for determining the difference is configured to detect a difference in rotational position of the first end of the secondary drive shaft and the second end of the main drive shaft (Column 2, lines 12-39 of Comollo, this teaches that the indicator detects that there is a failure when the secondary shaft starts to spin the second end of the main shaft).
Regarding claim 11, Comollo as modified by Milunas teaches a flap control arrangement for moving a flap of an aircraft (11) comprising: the actuator system of claim 1 (19, 21, 23, and 29 as seen in figure 1); and the movable surface (17), the movable surface being a wing or tail flap of an aircraft (17 as seen in figure 1).
Regarding claim 12, Comollo teaches a method of moving a moveable surface in response to a command from a power drive unit, wherein the command is transmitted to move the moveable surface via a plurality of actuators provided along a main drive shaft connected at a first end to the power drive unit (Column 3, lines 17-30, and Column 3, lines 51-55), the command in the form of rotation of the main drive shaft (Column 3, lines 17-30, and Column 3, lines 51-55); the method further comprising: monitoring the main drive shaft to identify a failure along the main drive shaft (Column 2, lines 12-39) and, in response thereto, causing a secondary drive shaft to be connected to the power drive unit such that the command is transmitted to the moveable surface via the secondary drive shaft in the form of rotation of the secondary shaft (Column 2, lines 12-39)
However, Milunas does teach that the failure is identified by monitoring the rotational speed or position of the main shaft (Claim 1, lines 1-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the failure identified by monitoring the rotational speed of the shaft because Comollo and Milunas are both systems that detect the failure of drive shafts in vehicles that are used to move components of the vehicle.  The motivation for having the failure identified by monitoring the rotational speed of the shaft is that it allows the operator to know if an error has occurred that is preventing one end of the shaft from rotating.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Comollo (US #3,935,754) as modified by Milunas et al. (US #4,779,490) as applied to claim 1 above, and further in view of Burandt et al. (US #4,779,822).
Regarding claim 10, Comollo as modified by Milunas teaches the actuator of claim 1, wherein the system has a secondary drive shaft (29 of Comollo), but does not teach that the drive shaft is a flexible shaft.  
However, Burandt does teach that the drive shaft is a flexible shaft (Column 6, lines 59-61).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a drive shaft be a flexible shaft because Comollo and Burandt are both drive shaft systems that move flaps on aircraft.  The motivation for having a drive shaft be a flexible shaft is that it allows the shaft to be adapted to the environment which makes it easier to package and install.
Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable because the prior art of record fails to teach or suggest a planetary gear system comprising a sun gear connected for rotation by the power drive unit; a planetary gear in 
The best prior art of record is Comollo does not teach that there is a planetary gear set located between the power drive unit and the secondary shaft, and additionally the system of Comollo always has the secondary shaft driven by the power drive unit, this means that it would not be obvious to modify Comollo to not have the second shaft connected to the power drive unit when there is no failure because Comollo teaches away from this system.
Another prior art of record is Burandt which does teach a planetary gear set that is connected to a drive shaft but the planetary gear set of Burandt is located between the drive shaft and the actuators rather than between the power drive unit and the drive shaft and the planetary gear set is not used to drive a secondary drive shaft in the event of failure of the main drive shaft.
Another prior art of record is Smith, III et al. (US #5,957,798) which does teach a sun gear connected for rotation by the power drive unit; a planetary gear in meshing gear connection with the sun gear; and an outer ring in meshing gear connection with the planetary gear but the system does not teach that when there is no failure between the first and second ends of the main shaft, rotation of the outer ring with respect to rotation of the sun gear corresponds to rotation of the second end of the main shaft with respect to rotation of the first end of the main shaft and the secondary shaft is not connected to the power drive unit via the planetary gear system.
None of the prior arts of record teach all of limitations of claim 4, and the prior art of record that does teach a system with a main and secondary drive shaft that utilizes the second drive shaft after it has been detected that the main drive shaft has failed could not be modified to teach the claims 
Claims 5-9 are allowable due to their respective dependence on allowable claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647